By order of December 20, 2017, the application for leave to appeal the June 6, 2017 judgment of the Court of Appeals was held in abeyance pending the decisions in Michigan Gun Owners, Inc. v. Ann Arbor Public Schools ) and Michigan Open Carry, Inc. v. Clio Area School District ). On order of the Court, the cases having been decided on July 27, 2018, 502 Mich. 695, 918 N.W.2d 756 (2018), the application is again considered and, it appearing to this Court that the case of New York State Rifle & Pistol Ass'n, Inc . v . City of New York , cert. gtd. 586 U.S. ---- (2019) (Docket No. 18-280) is pending before the United States Supreme Court, and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
BERNSTEIN , J., did not participate.